Case 1:20-cr-QO@#A;§BPe BACH a1aGG FAR OI0BZO Page 1 of 2

ATTORNEYS AT LAW
20 VESEY STREET, SUITE 1200
New York, New Vote bo?
(212) 732-0002 *« Fax (112) 295-7224

Makk EL COHEN
PETER M. FRANKEL 45.07 90)" STREET
Lous - Recatera
MINA KENNEDY
CHULLIAN MM. FRENAN*

JACKSON He:cuTs, NEW YORK J1472
(798) 898-4900 + FAX (718) 999-0093
PLEASE GCP NOT REPLY fO THES DEF HOR

September 4, 2020

  

 

VIA ECF

The Honorable George B. Daniels SO-ORDERED:

United States District Judge foo B Donzd,
Southern District of New York NAB
500 Pearl Street Eqoree Daniels, U.S.D.J.

New York, New York 10007 ‘Dated: SEP 0 8 2020

 

Re: United States v. Alhassan Iddris Lari
20-cr-143 (GBD)

Dear Judge Daniels:

Please recall that I represent Mr. Alhassan Iddris Lari in his defense of the above-
referenced matter. I write to request a change in Mr. Lari’s current bail conditions to permit him
to travel into the District of New Jersey during his working hours. I have consulted with the
Government and United States Pre-trial Services (PTS) Officer Rena Bolin, who both have no
objection to this request.

Currently, Mr. Lari is at liberty on a $50,000 personal recognizance bond (PRB) set
before Magistrate Judge Kevin Nathaniel Fox on March 3, 2020. The bond is secured by three
co-signers with travel restricted to the Southern and Eastern Districts of New York. He
surrendered all travel documents and has not made and will not make any applications for new
travel documents. Mr. Lari is also required to report to PTS and submit to mandatory drug testing
which, if positive, could add a condition of drug testing/treatment to the bond. Lastly, Mr. Lari is
required to continue his employment. On March 12, 2020, Your Honor modified Mr. Lari’s bail
to add the condition of home detention except for work daily from 4:00 p.m. to 4:00 a.m. and for
religious services on Fridays from 12:00 p.m. to 2:00 p.m. Your Honor also placed Mr. Lari on
location monitoring and instituted a curfew of 7:00 a.m. to 2:00 p.m.

Mr. Lari drives a yellow cab that he rents from the Long Island Queens Medallion at 21-
02 44 Avenue, Long Island City, New York 11101. Presently, Mr. Lari often picks up
passengers at the Port Authority Bus Terminal, but due to his bond conditions, he often finds
himself in the uncomfortable position of having to turn down fares because they require travel
Case 1:20-cr-00143-GBD Document 29 Filed 09/08/20 Page 2 of 2

The Honorable George B. Daniels
September 4, 2020
Page 2 of 2

into the District of New Jersey. Additionally, Mr. Lari’s bond conditions prohibit him from
accepting more lucrative trips from New York to Newark Airport. If granted permission as
requested, Mr. Lari’s travel within the District of New Jersey would be limited to dropping off
passengers from time to time.

Mr. Lari thanks Your Honor for your consideration of this request.

Respectfully submitted,
! ly
Mak
Mark I. Cohen, Esq.
MIC/gmf
Ce: A.U.S.A. Mitzi Steiner (via ECF)

A.U.S.A. Caroline Lefever (via ECF)
Mr. Alhassan Iddris Lari (via U.S. mail)

 

 
